Citation Nr: 1634527	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  14-14 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include anxiety and depressive disorder.  

2.  Entitlement to a rating in excess of 10 percent for service-connected right wrist injury with scar.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 



INTRODUCTION

The Veteran, who is the appellant, had active service from September 1993 to May 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Petersburg, Florida.  

In December 2015, the Board remanded this matter for further development.  The requested development has been completed and the matter is now ready for appellate review.  

The issue of entitlement to an increased disability evaluation for a right wrist injury with scar is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center in Washington, DC.  


FINDING OF FACT

Any current psychiatric disorder is not of service origin.  


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 11 (2004). 

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2014).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

As it relates to the claim of entitlement to service connection for a psychiatric disorder, the RO, in a September 2011 letter, provided the Veteran with notice that informed him of the evidence needed to substantiate his claim.  The letter also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letter further told him to submit relevant evidence in his possession.  The September 2011 letter also provided the Veteran with notice as to the disability rating and effective date elements of the claim. 

The Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, VA treatment records, VA examination reports and opinions, and lay evidence. 

The Board further observes that as part of the December 2015 remand, the Board noted that with respect to his alleged psychiatric disability, the Veteran contended that such was related to anger problems he had in service.  Specifically, he stated that he had at least one incident where he attempted to assault a superior, during which he smashed his hand through a car window.  The Board further observed that the Veteran stated he was sent for mental health treatment at Womack Army Medical Center following that incident, and that he was also subject to Article 15 disciplinary actions.  The Board observed that the Veteran's service treatment records did contain a November 1996 record essentially documenting the Veteran's commitment to a mental health provider that he would contact mental health care providers or the emergency room at Womack Army Medical Center if he felt he was losing control, but there were no records of any treatment or incidents warranting such a commitment.  The Board also noted that there were no service personnel records in the Veteran's file.  

The Board requested that the AMC/RO obtain complete copies of the Veteran's service personnel records, to specifically include any documentation of assaults against other service members or disciplinary actions taken against the Veteran.  If any records sought were unavailable, such had to be documented for the record, as well as the scope of the search and the reason for their unavailability.  The Board also requested that the AMC/RO conduct an exhaustive search for any outstanding service treatment records, to specifically include any records of mental health treatment or anger management treatment, and a service separation examination report.  If the records sought were unavailable, such was to be documented for the record, as well as the scope of the search and the reason for their unavailability.

In conjunction with the remand, a request to NPRC was made for all service personnel and medical treatment records in December 2015.  In January 2016, NPRC replied that there were no military personnel or medical records for this person and that DPRIS should be contacted to obtain personnel information from military personnel folders in the custody of the Department of Defense.  In February 2016, the DPRIS forwarded copies of all records, including personnel records, in their possession.  As such, the request to obtain any additional records, to include service treatment and personnel records, has been complied with.  

As to the necessity for an examination, as it relates to the claim for service connection, the Veteran was afforded VA examinations in February 2012 and January 2016, with the January 2016 VA examiner providing the opinion requested in the December 2015 remand.  The Board finds that the VA examinations of record are adequate for rating purposes, because they were performed by medical professionals, were based on thorough examinations of the Veteran, and reported findings pertinent to the rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes).  Thus, the Board finds that no further examination is necessary regarding the above issue.

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments presented by his representative and through testimony at a hearing if so desired.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.


Service Connection

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by a veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the record shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996). 

Additionally, the Veteran's currently diagnosed psychiatric disorders are not a "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. §§ 3.303(b) and 3.309(a) do not apply to these non-chronic diseases.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

As noted above, the Veteran contends that his current psychiatric disorder is related to anger problems he had in service.  Specifically, he indicates that he had at least one incident where he attempted to assault a superior, during which he smashed his hand through a car window.  The Veteran has reported that he was sent for mental health treatment at Womack Army Medical Center following that incident, and also that he was subject to Article 15 disciplinary actions.

Service treatment records associated with the record do not reveal any diagnoses of treatment for psychiatric problems.  The record does contain a November 18, 1996, treatment record signed by the Veteran which indicates that if he feels out of control and feels he may inflict harm on himself or others he will call the Womack Army Medical Center and speak to a counselor before taking any actions based on his feelings.  He indicated that he knew that if he felt that he might do something that he would regret later, that services through the facility were available to him and that by calling the identified numbers he could receive whatever intervention was needed.  

Service personnel records associated with the record do not reference any formal complaints or findings against the Veteran with regard to Article 15's or other disciplinary proceedings.  The Board does note that the Veteran was given the Good Conduct Medal for exemplary behavior, efficiency, and fidelity for the period from September 1993 to September 1996.  The records also reveal that the Veteran was given a hardship discharge due to both parents suffering from serious health problems, with the Veteran's mother requiring dialysis up to 8 hours per day and his step-father suffering from pancreatitis and cirrhosis of the liver.  The Veteran was noted to be a dedicated and professional soldier who felt he had to terminate his military career to answer for family obligations.  

In June 1997, the Veteran filed his initial application for compensation.  The Veteran did not make any reference to psychiatric difficulties at that time.   

In 2002, the Veteran was involved in a domestic dispute wherein he was charged with domestic violence and placed in the Domestic Violence Intervention Program.  

The Veteran filed his initial claim for psychiatric difficulties in August 2011.  

In conjunction with his claim, the Veteran was afforded a VA examination in February 2012.  A diagnosis of depressive disorder, NOS, was rendered at that time.  The Veteran indicated that this started in the military when he was placed in a mental hospital.  The examiner indicated that the Veteran's mental disorder was not caused by or the result of an in-service illness.  He noted that there was no diagnosis of a mental disorder in the Veteran's service treatment records.  

VA treatment records associated with the file make no reference to the Veteran  having any psychiatric difficulties until he was seen in May 2010, with a notation of him having had anger management issues recently.  He was noted to have been asked by his girlfriend to seek help for his anger/temper problems.  Screening performed at that time was positive for depression.  The Veteran reported having gone to anger class when in the military.  The Veteran stated that he was frequently in trouble while he was in the military and was actually hospitalized for similar issues while he was active duty (approximately 1997).  He reported that he was treated very disrespectfully by a superior and he retaliated, intending to assault him.  He indicated that the military police were called and he was taken to a mental health facility instead of jail.  In an April 2012 treatment record, the Veteran reported that his ex-wife was having an affair with his Sergeant while he was in the military.  In an August 2013 treatment record, the Veteran indicated that he was concerned that the reaction he had had to a recent incident he had with his son was fueled by an event from active duty where an E-7 sergeant dressed him down severely and inappropriately in front of others and he became embarrassed, angry and very highly overreactive.  He stated that he was removed from the premises by MPs and evaluated in Army Mental Health.  A diagnosis of depression was rendered at that time.  

At the time of a February 2014 outpatient visit, the Veteran reported that he had a very traumatic experience in the military where his Sgt., whom he had felt was his buddy, did something wrong, left his weapon, and tried to blame it on the Veteran.  The Veteran indicated that he became angry, got picked up by the MP's, spent a day and a half in the psych ward, had to see a psychiatrist, got transferred to another unit, got an article 15, and said he was "dogged" by his superiors the rest of the time that he was in the Army.  

In conjunction with the December 2015 remand, the Veteran was afforded a VA examination in January 2016.  At the time of the examination, a diagnosis of persistent depressive disorder (dysthymia) with anxious distress was rendered.  The Veteran reported that that he was seen for mental health problems during the military after an altercation with his First Sergeant, who humiliated him in front of a group of people.  The examiner observed that there was no record that he was seen by mental health other than an agreement that he signed to come to mental health if he should feel violent (homicidal/suicidal) in the future. 

Following examination, the examiner indicated that the Veteran's current symptoms met DSM-5 diagnostic criteria for the diagnosis of Persistent Depressive Disorder (Dysthymia) with Anxious Distress based on clinical interview, review of records, and diagnostic testing.  She noted that a review of the records was absent for any diagnosis or treatment of any mental disorder while in the military.  She stated that his reported angry outburst while in the military was not evidence of any depressive or anxious disorder, but rather an impulsive action which occurred only one time in his four-year military career.  She stated that a display of anger was not part of a sufficient criteria for the diagnosis of anxiety or depression.  The examiner observed that the Veteran was currently diagnosed and treated for "Dysthymia" at JACC VA.  She reported that there was no evidence that would suggest that this was related to any incident or diagnosed mental disorder while in the military.  It was her opinion that his current diagnosis of Persistent Depressive Disorder (Dysthymia) with Anxious Distress was less likely than not related to his military service.  The opinion was noted to be based on review of the Veteran's C/E-file, CPRS mental health records, objective test results from this examination, diagnostic clinical interview and training and experience of the examiner.

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against the conclusion that any psychiatric disorder had its onset in service or is otherwise related to service.  

While the Veteran has reported that he was hospitalized at Womack Army Hospital for psychiatric treatment following an incident wherein he had a disagreement with his Sergeant, causing the MPs to come and take him following his overreaction, service treatment and personnel records contain no evidence of either psychiatric hospitalization treatment or the issuance of any disciplinary action resulting from the claimed incident.  The Board does note that the record contains a November 18, 1996, treatment note signed by the Veteran which indicates that if he felt out of control and felt he might inflict harm on himself or others he would call the Womack Army Medical Center and speak to a counselor before taking any actions based on his feelings.  However, there is no indication in that record that the November 1996 document was the result of any incident involving a superior officer or that there was any period of hospitalization related to the document.  The Veteran was discharged under a hardship provision due to having to care for his family.  Prior to this time he had been given the Good Conduct Medal.  Moreover, on his discharge papers, the Veteran was noted to be a dedicated and professional soldier who felt he had to terminate his military career to answer for family obligations.  Therefore, the evidence does not reflect in-service psychiatric symptoms.  

As to the Veteran's reports that he has had psychiatric problems since service, the Board finds that the contemporaneous evidence shows that the Veteran did not report having psychiatric problems in service.  Moreover, on his initial application for compensation, received in 1997, the Veteran did not report having psychiatric problems.  This suggests to the Board that there were no pertinent psychiatric problems at this time.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for psychiatric problems at the time of the 1997 application for benefits, when viewed in the context of his action regarding other claims for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not suffer from psychiatric problems since service, or the lack of psychiatric symptomatology at the time he filed the claim, or both.  Psychiatric problems were first reported many years subsequent to the Veteran's period of service.  This contemporaneous evidence outweighs and is more probative than are his assertions voiced years later and in connection with a claim for disability benefits.  The above evidence is more probative than are his assertions, voiced well beyond his period of service, that any claimed psychiatric problems are related to his period of service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran).  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  For these reasons, the Board concludes that the assertions of psychiatric symptoms in service and since service are not credible.

As to the Veteran's beliefs that any current psychiatric disorder is related to his period of service, the question of causation of such current psychiatric disorders  extends beyond an immediately observable cause-and-effect relationship, and, as such, the Veteran is not competent to address etiology in the present case.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."  In this case, the Veteran does not have the requisite training or expertise to diagnose the cause of his current psychiatric disorder. 

Next, service connection may be granted when the evidence establishes a nexus between active duty service and current complaints.  The Veteran was afforded the opportunity to provide medical evidence and/or an opinion relating his current psychiatric disorders to his period of service.  He has not provided either medical evidence or an opinion to support this proposition. 

In conjunction with his claim, the Veteran was afforded a VA examination in January 2016.  Following a comprehensive examination of the Veteran, the examiner opined that the current psychiatric disorders were not related to the Veteran's period of service.  The above opinion was rendered by a competent medical expert after physical evaluation of the Veteran and review of the entire record, including his service treatment records, it is considered highly probative by the Board.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for any current psychiatric disorder.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for an acquired psychiatric disorder is denied.  


REMAND

As it relates to the Veteran's right wrist, the last comprehensive VA examination afforded the Veteran was performed in February 2012.  In his August 2012 notice of disagreement, the Veteran reported that he used a right wrist brace for support when performing his job as a car cleaner.  He reported having pain on a daily basis.  VA treatment records added as a result of the most recent VA examination also make reference to the Veteran having continuing right wrist problems.  For example, in a June 2012 VA outpatient treatment record, the Veteran reported having constant pain in his right wrist.  VA is obliged to afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability. VAOPGCPREC 11-95 (1995).  The veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record copies of all treatment records of the Veteran from the Biloxi and Pensacola VAMCs from December 2015 to the present.  

2.  Schedule the Veteran for a VA examination to assess the current severity of his service-connected right wrist disability.  The entire record must be made available for review and the examiner should note such review in his/her report.  Range of motion measurements should be included for BOTH wrists, to include range of motion measurements after repetitive use. Testing should include range of motion in active and passive motion.   The examiner should identify any objective evidence of pain or functional loss due to pain associated with the service-connected disability.  The examiner should provide an opinion as to the extent that pain limits the Veteran's functional ability.  The examiner should further determine whether, and to what extent, the relevant body parts exhibit weakened movement, excess fatigability, or incoordination.  Such inquiry should not be limited to muscles or nerves.  The examiner should also discuss what impact, if any, the right wrist disorder has on the Veteran's employability.  A rationale for all conclusions must be provided.

3.  To help avoid future remand, the RO must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action should be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998). 

4.  After completing the above development, readjudicate the remaining claim.  If the disposition remains unfavorable, furnish the Veteran and his representative with a supplemental statement of the case (SSOC), and afford the applicable opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


